His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court as follows:
This is an appeal from a judgmnet ordering an adjudi-catee to comply with his bid.
In the Court a qua the appellant urged various objections to the title tendered him, but before this Court he insists' on one only, to-wit: that certain powers of attorney, acknowledged respectively before the Counsel Glen-' eral of the United States at Paris, Prance, and .the Con-guiar Agent of the United States at Oran, Algeria, are not in authentic form 'becáusé not attested, by witnesses.
*319Opinion and decree, June 19th, 1913.
Counsel have evidently overlooked Act 164 of 1898, p. 321, which provides that deeds and acknowledgments executed before a diplomatic or consular officer, or commercial agent, of the United States, in foreign parts, are authenticated by the sole signature and seal of such officer or agent, without need for subscribing, witnesses.
The judgment appealed from is correct.
Judgment affirmed.